Citation Nr: 0618020	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-41 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 30 percent 
for the service connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from September 1967 to July 
1969.

This appeal arises from a September 2003 rating decision of 
the Oakland, California Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's tinnitus was not initially manifest during 
service nor is tinnitus related to service.

3.  From the date of claim on March 27, 2003 to the present 
time, the veteran's service connected PTSD is productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for the assignment of a 50 percent schedular 
evaluation for PTSD, effective from the March 27, 2003 date 
of claim, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for tinnitus

Service personnel records show that the veteran served in the 
Marines from September 1967 to July 1969.  He contends that 
he currently suffers from tinnitus that is the result of 
exposure to acoustic trauma during service in combat in 
Vietnam.

The service medical records are silent regarding complaints, 
findings, or diagnoses of tinnitus.  

A February 2003 audiological evaluation by Monroe Sprague, 
M.D., shows that the veteran complained of constant ringing 
of the ears that had grown worse in recent months.  The 
diagnosis was tinnitus; there was no sign of hearing loss.

On VA audiology evaluation in July 2003, a history of 
exposure to acoustic trauma inservice was noted.  No hearing 
protection was worn.  Reportedly bilateral constant tinnitus 
had been present since a 1993 heart attack.  It was opined 
that it was as likely as not that tinnitus was due to the 
1993 heart attack as the veteran denied experiencing tinnitus 
prior to the heart attack.  The diagnosis was that the 
veteran's hearing was within normal limits and constant 
bilateral tinnitus.  On the notice of disagreement, the 
veteran indicated that he had suffered from tinnitus since 
service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

With regard to the veteran's claim of service connection for 
tinnitus, there is no evidence of this disability during 
service or for many years thereafter.  The service medical 
records are devoid of complaints, findings or diagnoses of 
tinnitus.  

The first manifestation of tinnitus in the medical record was 
reported by Dr. Sprague in February 2003.  At that time, the 
veteran complained of constant ringing of the ears.  Tinnitus 
was diagnosed; however, neither a specific date of onset nor 
the etiology of tinnitus was reported.  

On VA audiology examination in July 2003, the veteran 
reported a history of tinnitus following a heart attack in 
1993.  Based on the veteran's reported history, the examiner 
opined that it was likely that tinnitus was due to the 1993 
heart attack.  There is no medical evidence or opinion to the 
contrary.

In fact, the only evidence that would support the veteran's 
claim that he currently suffers from tinnitus that is related 
to service is found in the veteran's statements; however, lay 
evidence is inadequate to establish a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In view of 
the complete absence of any evidence to connect the onset of 
tinnitus with service many years before, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 

Higher rating for PTSD

On VA psychiatric examination in August 2003, it was noted 
that the veteran was married for a second time.  He had two 
children from his first marriage.  His relationship with his 
father and siblings was good.  After military service, the 
veteran had worked for 27 years as a state trooper in Ohio.  
The veteran was retired from the state police and he had 
worked for four years as a medical courier carrying reports, 
x-rays and lab specimens.  He lived with his wife.  The 
veteran had a bad temper.  He was unable to stop thinking 
about his brother's death.

On evaluation, the veteran's appearance was within normal 
limits.  Speech was normal.  He appeared to be slightly 
depressed.  Thought processes were clear with no evidence of 
hallucinations or delusions.  He was oriented times three.  
He indicated that his short term memory was not as good as 
before and long term memory was grossly intact.  He had daily 
intrusive memories of Vietnam and nightmares twice a month.  
He had significant psychological response to thinking or 
talking about Vietnam.  Sleep was good, but he had a rather 
short fuse.  He easily would become inpatient with drivers.  
He was hypervigilant as he often looked around and kept his 
back to the wall.  He had an overactive startle response.  
The diagnosis was PTSD and a Global Assessment of Functioning 
(GAF) score of 71 was assigned.  

VA outpatient treatment records include a May 2003 note which 
shows that the veteran had severe PTSD symptoms with a 
depressed mood.  In September 2003, ongoing anxiety, 
depression, anger/rage, hyperalertness, hypervigilance, 
intrusive thoughts, and flashbacks were reported.

A June 2004 VA treatment note shows that the veteran 
complained of major depression, anxiety, nightmares, markedly 
diminished interest in activities, flash type anger and rage 
that affected his relationships with others, difficulty 
concentrating, intrusive thoughts and flashbacks, feelings of 
detachment and estrangement from others, memory impairment, 
and survivor guilt.  The diagnosis was PTSD that was deemed 
as severe.  It was noted that the veteran was engaged in 
monthly individual therapy.  It was opined that PTSD symptoms 
severely affected all but his most intimate relationships and 
severely impaired his employability.  A January 2005 
treatment note continued to show what was described as severe 
PTSD symptoms.

On the substantive appeal, the veteran indicated that he had 
a tremendous amount of survival guilt due to the death of his 
brother and other marines in Vietnam.  He worked at a job 
where he could isolate himself.  

In a November 2004 statement from the veteran's spouse she 
indicated that the veteran carried deep psychological scars 
from Vietnam.  He had survivor guilt over the death of his 
brother.  She had witnessed episodes of explosive anger over 
insignificant issues along with irritability and impatience.  
She had witnessed chronic sleep disturbance with nightmares 
since she had known the veteran.  

On VA psychiatric examination in February 2005, it was noted 
that the veteran was currently working 30 hours a week as a 
medical courier.  He lived with his wife.  Hobbies included 
fishing and traveling.  He did not belong to any groups and 
had no friends except one individual from work as he did not 
trust people.  He was not on any psychiatric medications and 
was seen by a counselor once a month.  His main complaint was 
survivor guilt.  His brother was killed in Vietnam.  He was 
unable to relax or sit still.  

On evaluation, the veteran's appearance was within normal 
limits.  His manner was cooperative and speech was normal.  
Mood was described as anxious.  Moderate depression was 
noted.  He denied having any suicidal ideation.  Clinically 
the veteran appeared to be moderately anxious and depressed.  
Thought processes were clear without evidence of 
hallucinations or delusions.  He was oriented times three.  
He had daily intrusive memories of Vietnam.  Range of 
interest was significantly decreased and he was significantly 
isolated socially.  Affect was dull or flat.  He noted having 
no problems sleeping but he was irritable, hypervigilant, and 
had an overactive startle response.  The diagnosis was PTSD 
and a GAF score of 51 was assessed.

The veteran's service-connected PTSD is evaluated as 30 
percent disabling from the March 27, 2003 date of claim under 
the provisions of Diagnostic Code 9411 of the Schedule for 
Rating Disabilities, 38 C.F.R. § 4.130 (2005). 

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The GAF scores as noted in the evidence section above reflect 
a scale of psychological, social and occupational functioning 
under a hypothetical continuum of mental illness.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The symptoms listed in VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2005) reflect a general rating formula for 
mental disorders and are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The regulations pertaining to rating psychiatric 
disabilities are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

Although not all of the symptoms for a 50 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
50 percent evaluation for the veteran's service connected 
PTSD.  

The record includes evidence of occupational and social 
impairment with reduced reliability and productivity 
primarily due to PTSD symptoms.  These symptoms include 
survivor guilt, daily intrusive thoughts, avoidance behavior, 
emotional detachment from others, hypervigilance, 
hyperalertness, social isolation, exaggerated startle 
reaction, sleep impairment, nightmares, flashbacks, anxiety, 
anger, rage, depressed mood, and irritability.  The veteran 
has progressively demonstrated a decreased interest in 
outside activities.  Recent medical reports show that the 
veteran did not belong to any groups and reportedly he did 
not trust people.  The veteran's spouse indicated in November 
2004 that the veteran carried deep psychological scars and 
that she had witnessed episodes of explosive anger over 
insignificant events along with persistent irritability and 
impatience.  Industrially, the veteran has indicated that he 
only works 30 hours a week as a medical courier as he could 
isolate himself from other people in this job.  Moreover, 
these symptoms have persisted despite ongoing individual 
psychotherapy.  In sum, the above symptoms and the assessment 
of social and industrial impairment resulting from PTSD more 
nearly equate to a 50 percent disability evaluation.

On the other hand, the Board finds that the veteran clearly 
does not meet the criteria for the next higher rating of 70 
percent disabling.  The record does not show evidence of 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking and 
mood.  To the contrary, the veteran is employed working 30 
hours a week and he is married.  Current hobbies include 
fishing and traveling and he socializes with one friend at 
work.  

Diagnostic Code (DC) 9411 lists a number of symptoms that are 
indicative of an individual who exhibits social and 
industrial impairment at the 70 percent level.  There is no 
evidence that the veteran manifests most of these symptoms.  
On review of the medical record there is no evidence of 
suicidal ideation (the veteran denied suffering from suicidal 
ideation on VA examination in February 2005); there is no 
evidence of obsessional rituals which interfere with routine 
activities (the veteran successfully maintains his employment 
and he lives with his spouse); the veteran's speech is not 
intermittently illogical, obscure, or irrelevant (on VA 
examinations in August 2003 and February 2005, speech was 
normal); there is no evidence of near-continuous panic or 
depression affecting his ability to function independently, 
appropriately, and effectively, (while the veteran suffers 
from depressed mood, there is no evidence that depressed mood 
affects the veteran's ability to function independently, 
appropriately, and effectively); there is very clear evidence 
of impaired impulse control due to unprovoked irritability, 
anger and explosive rage, but there is no evidence that the 
veteran is violent towards others; there is no evidence of 
spatial disorientation; and there is no evidence of neglect 
of personal appearance and hygiene (in fact, on VA 
examinations in August 2003 and February 2005 dress and 
appearance were normal and appropriate).  Thus, while there 
is evidence of ongoing problems with PTSD symptoms that 
result in some difficulty in the veteran adapting to 
stressful circumstances, these symptoms do not create an 
inability to establish and maintain relationships with his 
spouse and a limited number of friends nor do they preclude 
him from maintaining employment. 

A GAF score in the low 70s was assigned on VA examination in 
August 2003 and a score of 51 was assessed on VA examination 
in February 2005.  A score of 70 denotes mild symptoms and 
earmarks an individual who has some difficulty in social and 
occupational functioning.  On the other hand, a GAF score in 
the low 50s denotes an individual with moderate symptoms 
(flat affect, for example), or an individual who has moderate 
difficulty in social and occupational functioning (e.g., 
having only a few friends or having conflicts with co-
workers).  The above-discussed evidence regarding the 
veteran's social and industrial adaptability is squarely in 
line with the assignment of a GAF score in the low 50s or 
moderate range.  This assessment is significantly 
corroborated by the veteran's VA outpatient treatment 
reports.

In short, the veteran's symptoms do not demonstrate a level 
of disability beyond that which is contemplated by a 50 
percent disability evaluation.  Once again, the 
uncontroverted evidence shows that the veteran maintains his 
family and work relationships.  Thus, the evidence 
underscores moderate not severe impairment due to PTSD 
symptoms, and supports a 50 percent not a 70 percent 
disability evaluation.  Accordingly, the Board finds that the 
evidence supports the assignment of a 50 percent evaluation, 
but no more, from the date of claim on March 27, 2003.  As 
this determination encompasses the entire period of time 
under adjudication, additional inquiry under Fenderson is not 
indicated.  

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 70 percent rating is assignable 
when symptoms of a mental disorder cause occupational and 
social impairment with deficiencies in most areas, but the 
medical evidence does not show the presence of deficiencies 
in most areas in this case (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from PTSD warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by this new 50 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in June 2003 prior to the initial AOJ decision in 
September 2003. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in June 2003 and August 2003 as well as 
a statement of the case in September 2004 and a supplemental 
statement of the case in July 2005, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As service 
connection has been granted for PTSD, the claim of service 
connection has been substantiated, and any deficiency in the 
notice of the service connection claim is not prejudicial to 
the veteran.  Moreover, the veteran has been notified 
concerning the evidence needed to show entitlement to a 
higher degree of disability for the service connected PTSD.  
With regard to the claim of service connection for tinnitus, 
as the Board has concluded that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private and VA 
treatment records, and a statement from the veteran's spouse 
have been obtained.  It is further noted that he has not 
requested a personal hearing in support of his claim.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in July 2003 to include a nexus opinion 
with regard to the service connection claim for tinnitus and 
he was provided with VA psychiatric examinations in August 
2003 and February 2005 relative to the claim for a higher 
rating for PTSD.  The Board finds that the evidence currently 
of record is adequate to fully and fairly evaluate the 
veteran's appeal under 38 C.F.R. § 3.159 without affording 
the veteran another VA examination or another nexus opinion.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for tinnitus is denied.

From March 27, 2003, entitlement to a 50 percent rating for 
the service connected PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


